Citation Nr: 1432830	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis.

2.  Entitlement to service connection for headaches, including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1984 to November 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Evidence in the record suggests that the Veteran has been diagnosed with several types of headache; therefore, the Board will broadly construe the claim for service connection for migraines as a claim for service connection for headaches, to include basilar artery migraines, common or mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the description of the claim and symptoms and other submitted information).

The Veteran testified before a Decision Review Officer (DRO) at a June 2009 hearing and before the undersigned Veterans Law Judge at a May 2014 videoconference hearing.  Transcripts are associated with the record.  

The Board has reviewed the physical and Virtual VA electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal must be remanded because the VA examinations of record are inadequate.  The VA examinations of record contain inadequate opinions regarding the cervical spine and the Veteran's headaches and associated symptoms.  In each examination report, the examiner based an opinion on inaccurate information, failed to provide a rationale, failed to provide an opinion regarding aggravation by service-connected disability or of a preexisting condition, or failed to address the Veteran's reports of and evidence in the record of having had continuous symptoms since service.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate).

Accordingly, the case is REMANDED for the following action:

1. First, send the Veteran a letter that provides notice of what is required to substantiate a claim for direct service connection.  

2. Second, the RO or AMC should obtain any outstanding records, including from VA, Trinity Medical Center, Dr. Piperis, Palmer College of Chiropractic (Dr. Wallace), Nebraska Medical Center, Midwest Pain Clinic, and Creighton University Medical Center, dated since January 2012.

3. Third, schedule the Veteran for an examination by an appropriate examiner, who has not previously examined the Veteran if possible, regarding the nature and etiology of any cervical spondylosis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, perform any necessary tests, and respond to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any cervical spondylosis is etiologically related to the Veteran's active service, to include an August 1984 motor vehicle accident and a June 1986 injury from hundreds of pounds of frozen meat falling on the Veteran's lower back; 

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any cervical spondylosis is proximately due to service-connected disability, including residuals of back strain, bilateral L5 lumbar spine spondylosis, degenerative changes at L2-3 and L3-4, with lumbar myofascial pain syndrome, and mixed adjustment disorder with anxiety and depressed mood; 

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any cervical spondylosis is aggravated (permanently worsened beyond the natural progression) by service-connected disability, including residuals of back strain, bilateral L5 lumbar spine spondylosis, degenerative changes at L2-3 and L3-4, with lumbar myofascial pain syndrome, and mixed adjustment disorder with anxiety and depressed mood.

The examiner MUST provide clear opinions and a supporting medical explanation.

The examiner MUST consider the Veteran's reports regarding the onset and duration of his symptoms, including in-service complaints of neck or upper back pain, including neck or upper back pain relieved by stretching (see June 1986, December 1986, and March 1987 service treatment records (STRs)); reports during hearings that he iced his neck in service and has had continuous neck pain since 1986 (see June 2009 DRO and May 2014 Videoconference Hearings; October 2011 VA Spine Examination); a statement by Dr. Barone, the Veteran's primary care provider until 1984, that the Veteran had not complained of any back symptoms prior to service (see March 1987 Letter).

The examiner MUST also consider other opinions, diagnoses, and attributions in the record, including:  

(i) the August 2007 VA psychiatric examiner's opinion that muscle tension was a symptoms of anxiety secondary to the Veteran's back condition; (ii) a September 2010 VA diagnosis of myofascial pain with muscle pain throughout neck and thoracic spine; (iii) a July 2010 VA impression of degenerative changes of the cervical spine, including mechanical neck pain; (iv) Dr. Wallace's diagnoses of cervicalgia with radiculopathy due to segmental dysfunction, pain and stiffness due to vertebral subluxation and muscle hypertonicity, attribution of symptoms of tightness and pain as compounded by psychosocial factors, and his opinion that the Veteran's continued neck pain is more likely related to progressive changes from military injury (see October 2010, October 2011, February 2012, April 2013 Palmer Chiropractic Treatment Records); (v) the Veteran's reports during his hearings that Dr. Wallace believed his lower back altered his gait, which caused his cervical spondylosis (see June 2009 DRO and May 2014 videoconference hearings); (vi) and a Trinity Medical Center physical therapist's diagnosis of abnormalities of gait and deconditioning of the lower back muscles since the 1980's.

4. Fourth, schedule the Veteran for an examination with a VA neurologist or an examiner that has not previously examined the Veteran if possible, regarding the nature and etiology of any headache, to include basilar artery migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches present since the Veteran's July 2008 claim.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, perform any necessary tests, and respond to the following:

The examiner MUST provide clear opinions regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any headaches, including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches present at any time since the Veteran's July 2008 claim clearly and unmistakably (it is medically undebatable) preexisted the Veteran's May 1984 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any preexisting headaches, including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches present at any time since the Veteran's July 2008 claim were clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond their natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease).  

If the examiner does not find clear and unmistakable evidence that any headaches, including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches present at any time since the Veteran's July 2008 claim preexisted service, the examiner MUST provide an opinion regarding:

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any headaches, including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches present at any time since the Veteran's July 2008 claim are etiologically related to his active service, to include an August 1984 motor vehicle accident and a June 1986 injury from hundreds of pounds of frozen meat falling on the Veteran's lower back; and, 

(d) whether it is at least as likely as not (a 50 percent or greater probability) that any headaches, including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches present at any time since the Veteran's July 2008 claim are proximately due to service-connected disability, including residuals of back strain, bilateral L5 lumbar spine spondylosis, degenerative changes at L2-3 and L3-4, with lumbar myofascial pain syndrome (or medications taken for such disability), and mixed adjustment disorder with anxiety and depressed mood; 

(e) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any headaches, including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches present at any time since the Veteran's July 2008 claim are aggravated (permanently worsened beyond the natural progression) by service-connected disability, including residuals of back strain, bilateral L5 lumbar spine spondylosis, degenerative changes at L2-3 and L3-4, with lumbar myofascial pain syndrome (or medications taken for such disability), and mixed adjustment disorder with anxiety and depressed mood.

The examiner MUST provide a separate opinion for each type of headache that was present at any point after the Veteran's July 2008 claim and a clear medical explanation for the opinion.  

The examiner MUST consider the Veteran's reports in-service of increased headache at the temples with occasional blurring of vision for two weeks and headaches with dizziness, nausea, and vertigo, diagnosed as sinus headaches (see June and July of 1985 Service Treatment Records (STRs); during January 1991 and June 1994 VA spine examinations of headaches and back pain sometimes accompanied by headaches; of a history of tension-type headaches at the temples since discharge (see Undated 1997 VA Treatment Record); of dizzy spells with major headaches, being headache-free for one week following a cervical steroid injection (see September 2000 and April 2009 VA Treatment Records); during an April 2010 VA neurological examination of having had migraines since 1980, which had worsened after a 1995 fall from a ladder; in December 2011 Palmer Chiropractic Clinic treatment records that he believed his headaches were due to the large pile of paperwork on his desk; and that he noticed that his headaches increased or decreased in relation to his hydrocodone use (see April and August of 2012 VA Treatment Records).

The examiner MUST also consider prior diagnoses, attributions, and opinions, including:  (i) a December 2001 VA diagnosis of probable basilar migraines with vertigo and neck pain; (ii) a March 2003 VA diagnosis of basilar artery migraines, common migraines, and possible analgesic rebound headaches; (iii) a September 2004 VA attribution of headaches to a cerebral aneurysm; (iv) an August 2007 VA diagnosis of acute sinusitis with headaches; (v) the August 2007 VA psychiatric examiner's finding that muscle tension was an anxiety symptom secondary to the Veteran's back condition; (v) a February 2008 VA attribution of headaches to daily use of acetaminophen with hydrocodone; (vii) a November 2008 VA diagnosis of mixed headaches-a combination of basilar migraines and cervicogenic headaches; (ix) the May 2009 VA neurological examiner's attribution of the rebound portion of headaches to possibly hydrocodone; (x) a February 2010 VA neurological examiner's diagnosis of basilar artery migraine headaches with sinus disease, analgesic rebound headaches, and muscle tension headaches; (xi) Dr. Wallace's October 2010 diagnosis of headaches due to segmental dysfunction, complicated by degenerative disc disease; (xii) an April 2012 VA finding that the Veteran had some degree of medication overuse headaches; (xiv) the Veteran's report during his May 2014 videoconference hearing that he was still on hydrocodone; (xv) the Veteran's reports that Dr. Wallace believed his altered gait caused his cervical problems, a VA neurologist told him his headaches were related to his medication, a VA neurologist believed his nerves were being pinched by cervical spinal stenosis, which caused pain and extremely bad migraines, and that a VA physician told him methadone could trigger headaches or migraines (see May 2014 Videoconference Hearing; June 2009 DRO Hearing; September 2008 Statement).

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


